EXAMINER’S AMENDMENT/COMMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2022.07.12 was filed after the mailing date of the Notice of Allowance on 2022.06.16.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

    PNG
    media_image1.png
    1081
    1047
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-10, 12-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-10, 12-17 and 19-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

The closest art of record is US 2012/0197697 to Mitchell et al., which discloses (claim 1) a contamination sensor (collectively referring to sensor 50, connector 52, transmitter 54 receiver 56 and power source 51 in figs. 3-5 and sensor 118, antenna 116 and transmitter 117 in figs. 9-10 and antenna assembly 116 including antenna 131 within cover 18 in fig. 17) for a gas turbine engine (shown partially in fig. 3), the contamination sensor comprising: a base material chosen from the group consisting of a nickel based alloy and a cobalt based alloy ([0033]-[0035] sensor includes Ni alloys, for example NiCr, NiCrSi, NiSi and other oxidation-resistant Ni-based alloys such as MCrAIX, where M may be Fe, Ni or Co, and X may be Y, Ta, Si, Hf, Ti, and combinations thereof, may be used as sensing materials for high temperature applications in deeper sections of compressor 12 and throughout turbine 16); an oxide former chosen from the group consisting of aluminum, titanium, and tantalum (cover 118 is formed from aluminum oxide and zirconium oxide [0050]); and at least one element from the transition metal group (sensor includes Ni alloys, for example NiCr, NiCrSi, NiSi and other oxidation-resistant Ni-based alloys such as MCrAIX, where M may be Fe, Ni or Co, and X may be Y, Ta, Si, Hf, Ti, and combinations thereof).
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton/
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                                7/21/2022